EXHIBIT 99 HOME PROPERTIES, INC. SUPPLEMENTAL FINANCIAL INFORMATION FIRST QUARTER 2011 TABLE OF CONTENTS 1Q 2011 Supplemental Reports Page 1. Earnings Release 1-8 2. Owned Community Results 9-10 3. Physical Occupancy Comparison by Region 11 4. Net Operating Results 12 5. New Lease and Renewal Lease Rents vs. Expiring Lease Rents 13 6. Resident Statistics 14 7. Net Operating Income Detail and Seasonality Factor for NAV Calculation 15 8. Operating Expense Detail 16 9. Discontinued Operations 17 Summary of Recent Acquisitions 18 Summary of Recent Sales 19 Breakdown of Owned Units by Market 20 Debt Summary Schedule 21-23 Recurring Capital Expenditure and Adjusted NOI Summary 24-25 Development Communities 26 2011 Earnings Guidance 27 FOR IMMEDIATE RELEASE Home Properties Reports First Quarter 2011 Results FFO Per Share Exceeds Wall Street’s Mean Estimate by 5 Cents ROCHESTER, N.Y., May 5, 2011 – Home Properties (NYSE:HME) today released financial results for the first quarter ended March 31, 2011.All results are reported on a diluted basis. “Year-over-year first quarter growth of 8.8% in same-store net operating income was the largest quarterly increase since the first quarter of 2007, contributing to results in Funds From Operations per share that were better than both internal and street expectations,” said HomeProperties’ President and CEO Edward J. Pettinella.“This excellent performance continues to reflect the improving economic climate, the success of our property management and development operations, and the stability of our geographic markets.” Earnings per share ("EPS") for the quarter ended March 31, 2011 was $0.19, compared to $0.07 for the quarter ended March 31, 2010.The $0.12 increase in EPS was attributable to an increase in income from continuing operations from both the properties owned throughout 2010 and 2011 (the “Core” properties) and those acquired/developed subsequent to January 1, 2010 (the “Acquisition” properties). For the quarter ended March 31, 2011, Funds From Operations ("FFO") was $43.2 million, or $0.86 per share, compared to $33.2 million, or $0.71 per share, for the quarter ended March31, 2010, which equates to a 22% increase on a per-share basis.The first quarter 2010 FFO included $0.05 per share in costs related to record severe storms that increased snow removal costs and insurance costs from flooding in the Company’s Mid-Atlantic and Boston area markets, respectively, that were non-recurring in 2011.First quarter 2011 FFO of $0.86per share was $0.05 above both the analysts’ mean estimate, as reported by Thomson, and the midpoint of the guidance range provided by management.A reconciliation of GAAP net income to FFO is included in the financial data accompanying this news release. First Quarter Operating Results For the first quarter of 2011, same-property comparisons (for 104 Core properties containing 35,798 apartment units owned since January 1, 2010) reflected an increase in total revenues of 3.2% compared to the same quarter a year ago.Net operating income ("NOI") increased by 8.8% from the first quarter of 2010.Property level operating expenses decreased by 3.9% compared to the prior year quarter, primarily due to decreases in electricity, natural gas heating costs, property insurance, and snow and trash removal costs, which were partially offset by an increase in water and sewer expense. Average physical occupancy for the Core properties was 95.3% during the first quarter of 2011, up from 94.8% during the first quarter of 2010.Average monthly rental rates of $1,151 represent a 2.2% increase compared to the year-ago period. Table of Contents Home Properties Reports First Quarter 2011 Results For Immediate Release:May 5, 2011 Page 2 of 8 On a sequential basis, compared to the 2010 fourth quarter results for the Core properties, rental income (excluding utility recovery) increased 0.7% in the first quarter of 2011, total revenues increased 2.9%, expenses were up 6.5% and net operating income increased 0.5%.The sequential expense growth can be attributed to the typical seasonality of higher gas heating and snow removal costs incurred in the first quarter.Removing the effects of seasonality by reducing higher first quarter utility reimbursement income and gas and snow removal expenses to equal fourth quarter results, sequential NOI would be up 1.6%.Average physical occupancy increased 0.2% to 95.3%. Physical occupancy for the 3,063 apartment units acquired/developed between January 1, 2010 and March 31, 2011 averaged 94.0% during the first quarter of 2011, at average monthly rents of $1,272. Acquisitions/Dispositions There were no acquisitions or dispositions of apartment communities during the first quarter of2011. On April 19, 2011, the Company acquired Hunters Glen, a 108-unit apartment community located in Frederick, Maryland for a total $7.0 million.The property is currently 94.4% occupied at monthly rents averaging $963.The projected weighted average first year capitalization rate is 7.2% after allocating 2.7% of rental revenues for management and overhead expenses and before normalized capital expenditures.The property, built in 1984, includes six garden-style buildings and will be managed with Home Properties’ Elmwood Terrace Apartments, located across the street.Hunters Glen is located less than one mile from historic downtown Frederick, is 45 miles northwest of Washington, D.C. and 50 miles west of Baltimore.Acquisition costs of approximately $83,000 will be included in other expenses in the second quarter of 2011. Development Phase One of The Courts at Huntington Station, comprised of 202 units, is complete with 98.5% of the units leased.Construction of Phase Two, which will have 219 units, is scheduled to be completed in the second quarter of 2011 and is projected to reach stabilized occupancy a yearlater. The Company previously announced the groundbreaking of The Apartments at Cobblestone Square, located in Fredericksburg, Virginia.The 314-unit, class-A community will feature eight four-story buildings and a refurbished 100-year-old rail depot.The first of the eight apartment buildings, along with the rail depot renovation and amenities, is slated for completion in late 2011.The entire project should be completed in 2012. Capital Markets Activities As of March 31, 2011, the Company’s ratio of debt-to-total market capitalization was 46.6% (based on a March 31, 2011 stock price of $58.95 to determine equity value), with $42.5million outstanding on its $175 million revolving credit facility and $11 million of unrestricted cash on hand.Total debt of $2.6 billion was outstanding, at rates of interest averaging 5.1% and with staggered maturities averaging approximately seven years.Approximately 90% of total indebtedness is at fixed rates.Interest coverage for the quarter averaged 2.3 times and the fixed charge ratio averaged 2.2 times. Table of Contents Home Properties Reports First Quarter 2011 Results For Immediate Release:May 5, 2011 Page3 of 8 The Company has an At-The-Market (ATM) equity offering program through which it may sell up to 3.6million common shares.During the first quarter, 841,000 shares were issued at an averageprice of $56.51 generating net proceeds of $46.6 million.As of March 31, 2011, there were 2.8million common shares remaining under this program. Outlook Based on first quarter 2011 results, the Company has increased the midpoint of its prior guidance by five cents to $3.43 and the range of FFO per share to $3.37 to $3.49 from $3.30 to $3.46.This guidance range reflects management’s current assessment of economic and market conditions. The quarterly breakdown for the balance of 2011 guidance on FFO per share results remains unchanged and is as follows:Second quarter $0.82 to $0.86; third quarter $0.83 to $0.87; fourth quarter $0.86 to $0.90. Dividend Declared The Company announced a regular cash dividend on the Company’s common shares of $0.62per share for the quarter ended March 31, 2011.The dividend is payable on May27, 2011 to shareholders of record on May 17, 2011 and is equivalent to an annualized rate of $2.48 per share.The current annual dividend represents a 3.9% yield based on the May 3 closing price of $62.84.Home Properties’ common stock will begin trading ex-dividend on May13, 2011. Corporate Governance At its Annual Meeting on May 3, 2011, stockholders elected eight directors, approved, on an advisory basis, the compensation of executive officers, voted to hold an advisory vote on executive compensation every year and approved the 2011 Stock Benefit Plan. Supplemental Information The Company produces supplemental information that includes details regarding property operations, other income, acquisitions, sales, market geographic breakdown, debt and new development.The supplemental information is available via the Company's website through the "Investors" section, e-mail or facsimile upon request. First Quarter 2011 Earnings Conference Call The Company will conduct a conference call and simultaneous webcast tomorrow at 11:00AMET to review and comment on the information reported in this release.To listen to the call, please dial 800-913-1647 (International 212-231-2900).An audio replay of the call will be available through May 11, 2011, by dialing 800-633-8284 or 402-977-9140 and entering the passcode 21510466.The Company webcast, which includes audio and a slide presentation, will be available, live at 11:00 AM and archived by 1:00 PM, through the "Investors" section home page of the website homeproperties.com. Table of Contents Home Properties Reports First Quarter 2011 Results For Immediate Release:May 5, 2011 Page4 of 8 Second Quarter 2011 Conference/Event Schedule Home Properties is scheduled to participate in REITWeek 2011: NAREIT’s Investor Forum® from June 7-9, 2011 in New York City.Management will present information and answer questions about its operations on Wednesday, June 8, from 3:45-4:15 PM.The audio presentation and related materials will be available at homeproperties.com in the “Investors”section. Second Quarter 2011 Earnings Release and Conference Call The second quarter financial results are scheduled to be released after the stock market closes on Thursday, August 4, 2011.A conference call, which will be simultaneously webcast, is scheduled for Friday, August 5, 2011 at 11:00AM ET and is accessible following the above instructions. This press release contains forward-looking statements.Although the Company believes expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be achieved.Factors that may cause actual results to differ include general economic and local real estate conditions, the weather and other conditions that might affect operating expenses, the timely completion of repositioning and new development activities within anticipated budgets, the actual pace of future acquisitions and dispositions, and continued access to capital to fund growth. Home Properties is a publicly traded apartment real estate investment trust that owns, operates, develops, acquires and rehabilitates apartment communities primarily in selected Northeast and Mid-Atlantic markets.Currently, Home Properties owns and operates 116 communities containing 38,972 apartment units.For more information, visit Home Properties’ website at homeproperties.com. Table of Contents Home Properties Reports First Quarter 2011 Results For Immediate Release:May 5, 2011 Page5 of 8 HOME PROPERTIES, INC. SUMMARY OF OCCUPANCY AND PROPERTY OPERATING RESULTS First Quarter Results: 1Q 2011 Average 1Q 2011 vs. 1Q 2010 % Growth Avg. Physical Monthly Base Occupancy(a) Rent/ Rental Total Total 1Q 2011 1Q 2010 Occ Unit Rates Revenue Expense NOI Core Properties(b) % % $ % % %) % Acquisition Properties(c) % NA $ NA NA NA NA TOTAL PORTFOLIO % NA $ NA NA NA NA (a) Average physical occupancy is defined as total possible rental income, net of vacancy expense, as a percentage of total possible rental income. Total possible rental income is determined by valuing occupied units at contract rates and vacant units at market rents. (b) Core Properties consist of 104 properties with 35,798 apartment units owned throughout 2010 and2011. (c) Acquisition Properties consist of 11 properties with 3,063 apartment units acquired/developed subsequent to January1, 2010. Table of Contents Home Properties Reports First Quarter 2011 Results For Immediate Release:May 5, 2011 Page6 of 8 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data – Unaudited) Three Months Ended March 31 Rental income $ $ Property other income Other income 53 58 Total revenues Operating and maintenance General and administrative Interest Depreciation and amortization Other expenses 10 - Total expenses Income from continuing operations Discontinued operations Income (loss) from discontinued operations - ) Gain (loss) on disposition of property - ) Discontinued operations - ) Net income Net income attributable to noncontrolling interest ) ) Net income attributable to common stockholders $ $ Reconciliation from net income attributable to common stockholders to Funds From Operations: Net income available to common stockholders $ $ Real property depreciation and amortization Noncontrolling interest (Gain) loss on disposition of property - 11 FFO - basic and diluted (1) $ $ Pursuant to the revised definition of Funds From Operations adopted by the Board of Governors of the National Association of Real Estate Investment Trusts ("NAREIT"), FFO is defined as net income (computed in accordance with accounting principles generally accepted in the United States of America ("GAAP")) excluding gains or losses from disposition of property, noncontrolling interest and extraordinary items plus depreciation from real property.Because of the limitations of the FFO definition as published by NAREIT as set forth above, the Company has made certain interpretations in applying the definition.The Company believes all adjustments not specifically provided for are consistent with the definition.Other similarly titled measures may not be calculated in the same manner. Table of Contents Home Properties Reports First Quarter 2011 Results For Immediate Release:May 5, 2011 Page7 of 8 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data – Unaudited) Three Months Ended March 31 FFO – basic and diluted $ $ FFO – basic and diluted $ $ Acquisition costs of closed deals included in other expenses 10 - Operating FFO (2) $ $ FFO – basic and diluted $ $ Recurring non-revenue generating capital expenses ) ) Addback of non-cash interest expense AFFO (3) $ $ Operating FFO $ $ Recurring non-revenue generating capital expenses ) ) Addback of non-cash interest expense Operating AFFO (2) (3) $ $ Weighted average shares/units outstanding: Shares – basic Shares – diluted Shares/units – basic (4) Shares/units – diluted (4) Per share/unit: Net income – basic $ $ Net income – diluted $ $ FFO – basic $ $ FFO – diluted $ $ Operating FFO (2) $ $ AFFO (3) $ $ Operating AFFO (2) (3) $ $ Common Dividend paid $ $ Operating FFO is defined as FFO as computed in accordance with NAREIT definition, adjusted for the addback of acquisition costs on closed deals. Adjusted Funds From Operations ("AFFO") is defined as gross FFO less an annual reserve for anticipated recurring, non-revenue generating capitalized costs of $800 per apartment unit in 2011 and 2010.Non-cash interest expense of the exchangeable senior notes in accordance with ASC 470-20 (formerly APB14-1) has been added back for 2011 and 2010.The resulting sum is divided by the weighted average shares/units on a diluted basis to arrive at AFFO per share/unit. Basic includes common stock outstanding plus operating partnership units in Home Properties, L.P., which can be converted into shares of common stock.Diluted includes additional common stock equivalents. Table of Contents Home Properties Reports First Quarter 2011 Results For Immediate Release:May 5, 2011 Page8 of 8 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED BALANCE SHEETS (in thousands - Unaudited) March 31, 2011 December 31, 2010 Land $ $ Construction in progress Buildings, improvements and equipment Accumulated depreciation ) ) Real estate, net Cash and cash equivalents Cash in escrows Accounts receivable Prepaid expenses Deferred charges Other assets Total assets $ $ Mortgage notes payable $ $ Exchangeable senior notes Line of credit Accounts payable Accrued interest payable Accrued expenses and other liabilities Security deposits Total liabilities Common stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ Total shares/units outstanding: Common stock Operating partnership units For further information: David P. Gardner, Executive Vice President and Chief Financial Officer, (585) 246-4113 Charis W. Warshof, Vice President, Investor Relations, (585) 295-4237 ### Table of Contents FIRST QUARTER 2011 1Q '11 versus 1Q '10 % Growth # of Date 1Q '11 1Q '11 1Q '10 Rental Total Total Total 1Q '11 Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI Baltimore Region Annapolis Roads 6/17/2010 $ % n/a n/a n/a n/a n/a Bonnie Ridge 7/1/1999 $ % %) % Canterbury Apartments 7/16/1999 $ % %) % Charleston Place 9/30/2010 $ % n/a n/a n/a n/a n/a Country Village 4/30/1998 $ % %) % Dunfield Townhomes 11/1/2007 $ % %) % Falcon Crest 7/16/1999 $ % % %) % %) % Fox Hall Apartments 3/29/2007 $ % %) % Gateway Village 7/16/1999 $ % %) % Heritage Woods 10/4/2006 $ % %) % Middlebrooke Apartments 4/1/2010 $ % n/a n/a n/a n/a n/a Mill Towne Village Apts 5/31/2001 $ % %) % Morningside Heights 4/30/1998 $ % %) % Owings Run 7/16/1999 $ % %) % Ridgeview at Wakefield Valley 1/13/2005 $ % %) % Saddle Brooke Apartments 10/29/2008 $ % %) % Selford Townhomes 7/16/1999 $ % % % %) %) % The Coves at Chesapeake 11/20/2006 $ % % % %) %) % The Greens at Columbia 7/29/2010 $ % n/a n/a n/a n/a n/a Timbercroft Townhomes 7/16/1999 $ % %) % Top Field 10/4/2006 $ % %) % Village Square Townhomes 7/16/1999 $ % %) % Westbrooke Apartments 4/1/2010 $ % n/a n/a n/a n/a n/a Woodholme Manor 3/31/2001 $ % %) % Total Baltimore Region $ % %) % % Boston Region Gardencrest 6/28/2002 $ % %) Highland House 5/31/2006 $ % % % %) % %) Liberty Place 6/6/2006 $ % % % %) % %) Stone Ends 2/12/2003 $ % %) The Heights at Marlborough 9/7/2006 $ % % % %) %) %) The Meadows at Marlborough 9/7/2006 $ % % % %) % %) The Townhomes of Beverly 2/15/2007 $ % %) The Village at Marshfield 3/17/2004 $ % %) Westwoods 35 4/30/2007 $ % %) Total Boston Region $ % %) % Chicago Region Blackhawk 10/20/2000 $ % % % %) % %) Courtyards Village 8/29/2001 $ % %) % Cypress Place 12/27/2000 $ % %) % Lakeview Townhomes 10/18/2010 $ % n/a n/a n/a n/a n/a The Colony 9/1/1999 $ % % %) % %) % The New Colonies 6/23/1998 $ % %) % Total Chicago Region $ % %) % % Florida Region The Hamptons 7/7/2004 $ % % %) % %) % Vinings at Hampton Village 7/7/2004 $ % % %) % %) % Total Florida Region $ % % %) % %) % % Long Island, NY Region Bayview / Colonial 11/1/2000 $ % %) Cambridge Village 82 3/1/2002 $ % %) % Crescent Club Apartments 9/30/2010 $ % n/a n/a n/a n/a n/a Devonshire Hills 7/16/2001 $ % %) Hawthorne Court 4/4/2002 $ % Heritage Square 80 4/4/2002 $ % %) % Holiday Square 5/31/2002 $ % %) % Lake Grove Apartments 2/3/1997 $ % %) % Mid-Island Estates 7/1/1997 $ % %) % Sayville Commons 7/15/2005 $ % South Bay Manor 61 9/11/2000 $ % % % %) % %) Southern Meadows 6/29/2001 $ % % % %) %) %) Westwood Village Apts 3/1/2002 $ % %) % Woodmont Village Apts 97 3/1/2002 $ % % % %) % %) Yorkshire Village Apts 40 3/1/2002 $ % Total Long Island Region $ % Maine Region Liberty Commons 8/30/2006 $ % %) % Redbank Village 7/7/1998 $ % %) % Total Maine Region $ % %) % % Page 9 Table of Contents FIRST QUARTER 2011 1Q '11 versus 1Q '10 % Growth # of Date 1Q '11 1Q '11 1Q '10 Rental Total Total Total 1Q '11 Units Acquired Rent/Mo. Occup. Occup. Rates(1) Revenue Expense NOI % Co. NOI New Jersey Region Barrington Gardens 3/1/2005 $ % Chatham Hill Apartments 1/30/2004 $ % East Hill Gardens 33 7/7/1998 $ % % % %) % %) Hackensack Gardens 3/1/2005 $ % Jacob Ford Village 2/15/2007 $ % %) % Lakeview 7/7/1998 $ % Northwood Apartments 1/30/2004 $ % %) % Oak Manor 77 7/7/1998 $ % % %) % %) % Pleasant View 7/7/1998 $ % %) % Pleasure Bay 7/7/1998 $ % % % %) % %) Royal Gardens Apartments 5/28/1997 $ % Wayne Village 7/7/1998 $ % %) % Windsor Realty 67 7/7/1998 $ % % % %) % %) Total New Jersey Region $ % %) % % Philadelphia Region Castle Club 3/15/2000 $ % %) % Chesterfield 9/23/1997 $ % %) % Curren Terrace 9/23/1997 $ % % %) %) %) % Glen Brook 7/28/1999 $ % % % %) %) %) Glen Manor 9/23/1997 $ % Golf Club 3/15/2000 $ % Hill Brook Place 7/28/1999 $ % Home Properties of Bryn Mawr 3/15/2000 $ % %) % Home Properties of Devon 3/15/2000 $ % %) % New Orleans Park 7/28/1999 $ % %) % Racquet Club 7/7/1998 $ % Racquet Club South 5/27/1999 $ % %) % Ridley Brook 7/28/1999 $ % %) % Sherry Lake 7/23/1998 $ % The Brooke at Peachtree Village 8/15/2005 $ % %) The Landings 11/25/1996 $ % Trexler Park 3/15/2000 $ % Trexler Park West 8/15/2008 $ % William Henry 3/15/2000 $ % Total Philadelphia Region $ % %) % % Washington, D.C. Region 1200 East West 5/11/2010 $ % n/a n/a n/a n/a n/a Arbor Park of Alexandria 11/16/2000 $ % % %) %) %) % Braddock Lee 3/16/1998 $ % %) % Cider Mill 9/27/2002 $ % %) % Cinnamon Run 12/28/2005 $ % %) % Courts at Huntington Station Under Construction $ % n/a n/a n/a n/a n/a East Meadow 8/1/2000 $ % %) % Elmwood Terrace 6/30/2000 $ % %) % Falkland Chase 9/10/2003 $ % %) % Mount Vernon Square 12/27/2006 $ % %) % Park Shirlington 3/16/1998 $ % %) % Peppertree Farm 12/28/2005 $ % % % %) %) % Seminary Hill 7/1/1999 $ % % % %) %) % Seminary Towers 7/1/1999 $ % %) % Tamarron Apartments 7/16/1999 $ % %) % The Apts at Wellington Trace 3/2/2004 $ % %) % The Courts at Fair Oaks 9/30/2010 $ % n/a n/a n/a n/a n/a The Manor - MD 8/31/2001 $ % % % %) %) % The Manor - VA 2/19/1999 $ % %) % The Sycamores 12/16/2002 $ % %) % Village at Potomac Falls 8/5/2010 $ % n/a n/a n/a n/a n/a Virginia Village 5/31/2001 $ % %) % West Springfield 11/18/2002 $ % %) % Westchester West 12/30/2008 $ % %) % Woodleaf Apartments 3/19/2004 $ % %) % Total Washington, D.C. Region $ % %) % % TOTAL OWNED PORTFOLIO $ % n/a n/a n/a n/a n/a % TOTAL CORE PORTFOLIO $ % %) % Reflects net change in base rental rates before utility reimbursements and economic occupancy changes. Page 10 Table of Contents Physical Occupancy Comparison By Region - Core Properties Sequential Comparison First Quarter 2011 vs. Fourth Quarter 2010 Region % Units 1Q '11 4Q '10 Variance Washington, D.C. % Baltimore % New Jersey, Long Island % % % %) Philadelphia % Boston % % % %) Chicago % Florida % Maine % Total Core % Year over Year Comparison First Quarter 2011 vs. First Quarter 2010 Region % Units 1Q '11 1Q '10 Variance Washington, D.C. % % % %) Baltimore % New Jersey, Long Island % Philadelphia % Boston % Chicago % Florida % Maine % Total Core % March vs. Quarter Comparison Region % Units Mar '11 1Q '11 Variance Washington, D.C. % Baltimore % New Jersey, Long Island % Philadelphia % Boston % Chicago % Florida % Maine % Total Core % Page 11 Table of Contents Net Operating Results - Core Properties Sequential Results First Quarter 2011 vs. Fourth Quarter 2010 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Washington, D.C. % Baltimore % New Jersey, Long Island % %) % % %) Philadelphia % Boston % % %) % %) Chicago % % % %) % Florida % %) %) % %) Maine % % % %) % Total Core % Year Over Year Results First Quarter 2011 vs. First Quarter 2010 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Washington, D.C. % % % %) % Baltimore % % % %) % New Jersey, Long Island % % % %) % Philadelphia % % % %) % Boston % %) Chicago % % % %) % Florida % % % %) % Maine % % % %) % Total Core % % % %) % Reflects net change in base rental revenues before utility reimbursements and economic occupancy changes. Page 12 Table of Contents Percentage Change in New Lease and Renewal Lease Rents Compared to Expiring Lease Rents 4Q 1Q 2Q 3Q 4Q 1Q Region New Renewal New Renewal New Renewal New Renewal New Renewal New Renewal Washington, D.C. %) % %) % %) % Baltimore %) % %) % New Jersey, Long Island %) % %) % Philadelphia %) % %) % Boston %) % %) % %) %) % Chicago %) % %) % %) % %) % Florida %) % %) % %) % %) % %) % %) % Maine %) % %) % %) % % % Total Core %) % %) % %) % Spread (1) 7.6% 5.8% 2.5% 1.1% 2.5% 1.7% January February March April May June Region New Renewal New Renewal New Renewal New Renewal New Renewal New Renewal Washington, D.C. %) % %) % %) % %) % %) % % % Baltimore %) % %) % %) % New Jersey, Long Island %) % %) % %) % %) % Philadelphia %) % %) % %) % Boston %) % %) % %) % %) % %) % %) % Chicago %) % %) % %) % %) % %) % %) % Florida %) % %) % %) % %) % %) % % % Maine % %) % Total Core %) % %) % %) % %) % %) % % % Spread (1) 6.6% 6.3% 4.3% 3.9% 2.4% 1.3% July August September October November December Region New Renewal New Renewal New Renewal New Renewal New Renewal New Renewal Washington, D.C. %) % Baltimore % New Jersey, Long Island % Philadelphia % Boston % %) % % % Chicago %) % %) % %) % Florida %) % % % %) % %) % %) % %) % Maine % %) % %) % %) % % % Total Core % Spread (1) 1.6% 0.4% 1.4% 2.0% 2.8% 2.8% January February March April Region New Renewal New Renewal New Renewal New Renewal Washington, D.C. % Baltimore % New Jersey, Long Island %) % Philadelphia % Boston % Chicago % Florida %) % %) % %) % % % Maine % Total Core %) % Spread (1) 3.4% 1.5% 0.4% -0.4% Spread is the difference between the percentage change in rents on renewed leases compared to new leases. Page 13 Table of Contents Resident Statistics Top Six Reasons for Moveouts - Owned Communities 1Q '11 4Q '10 3Q '10 2Q '10 1Q '10 Year '10 Year '09 Year '08 Eviction/skip % Employment related % Location convenience/ apartment size % Transfer w/in HME % Home purchase % Rent level % Traffic - Core Turnover - Core Signed Traffic Leases 1Q '11 1Q '11 vs. vs. 1Q '10 1Q '10 1Q '11 1Q '10 Region Baltimore % %) % % Boston % %) % % Chicago % %) % % Florida % %) % % Long Island %) % % % Maine % New Jersey % %) % % Philadelphia %) %) % % Washington, D.C. % Total Core % %) % % Bad Debt as % of Rent and Utility Recovery - Core 1Q '11 1Q '10 % % Page 14 Table of Contents Net Operating Income Detail ($ in thousands, except per unit data) Core Properties Qtr % 1Q '11 1Q '10 Variance Variance Rent $ $ $ % Utility recovery % Rent including recoveries % Other income % Total income % Operating & maintenance ) ) % Core Properties NOI $ $ $ % Physical Occupancy % Weighted Avg Rent per Unit $ $ $ 25 % Acquired Properties (1) Development Properties (2) 1Q '11 1Q '11 Rent $ Rent $ Utility recovery Utility recovery 12 Rent including recoveries Rent including recoveries Other income Other income 75 Total income Total income Operating & maintenance ) Operating & maintenance ) Acquired Properties NOI $ Developed Properties NOI $ Physical Occupancy % % Physical Occupancy % % Weighted Avg Rent per Unit $ Weighted Avg Rent per Unit $ Acquired Properties includes both acquired and stabilized development properties. Development Properties consists of one property that is under development and has partial availability of rental units. Seasonality Factor for NAV Calculation To annualize net operating income in order to calculate a net asset value, the seasonality factor to apply to the current quarter's effective NOI run rate is 24.1%.This will adjust for the typical seasonal variability in NOI for each quarter. Page 15 Table of Contents Operating Expense Detail - Core Properties ($ in thousands) Qtr % 1Q '11 1Q '10 Variance Variance Electricity $ $ $ ) %) Gas ) %) Water & sewer % Repairs & maintenance (7 ) %) Personnel expense 57 % Advertising (7 ) %) Legal & professional (6
